While it is our opinion that the Probate Court properly entertained this proceeding for a declaratory judgment for the reasons stated by Judge Matthias in his opinion, we would not wish the impression to be gained that courts should assume jurisdiction generally of actions for declaratory judgments when there is pending at the time of the commencement of such an action, another action or proceeding to which the same persons are parties and in which are involved or may be adjudicated the *Page 501 
identical questions that are presented in the declaratory action. Section 12102-6, General Code; 16 American Jurisprudence, 295, Section 22; 135 A. L. R., 934, annotation; 1 Corpus Juris Secundum, 1027, Section 18 (8).
BELL, J., concurs in the foregoing concurring opinion.